UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 95-30696
                         Summary Calendar
                      _____________________

         In the Matter of ARK-LA CONCRETE COMPANY, INC.
                             Debtor

           FARMERS BANK & TRUST OF MAGNOLIA, ARKANSAS,
                                             Appellant-Defendant,

                              versus

                      JOHN CLIFTON CONINE,
Trustee for the Estate of Ark-La Concrete Company, Incorporated,

                                               Appellee-Plaintiff.

        ________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana

                           (CA-94-2320)
        ________________________________________________
                        November 28, 1995

Before DAVIS, BARKSDALE, and, DeMOSS, Circuit Judges.

PER CURIUM:*

     Farmers Bank and Trust Company of Magnolia, Arkansas, appeals

the district court's decision affirming the bankruptcy court, which

allowed the trustee to recover funds transferred by the debtor,

Ark-La Concrete Company, to Farmers.   We AFFIRM.




*
     Local Rule 47.5.1 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that rule, the court has determined that this opinion
should not be published.
                                           I.

      In December 1991, Dewey Williams deposited $57,859.83 into the

bank account of Ark-La Concrete Company, Inc., consisting of a

$34,626.73 check drawn on the account of Lamar Smith, made payable

to   "Dewey   Williams,      d/b/a       Ark-La   Concrete",   and   proceeds    of

$23,233.10    from    a    certificate       of   deposit   owned    by   Williams.

Williams then paid to Farmers the $57,859.83 against three personal

loans for which Ark-La bore no liability.

      Ark-La filed a petition under Chapter 11 of the Bankruptcy

Code on April 15, 1992, and converted to a Chapter 7 on May 24,

1993.    Upon   the       Chapter    7    conversion,   the    bankruptcy     court

appointed John Clifton Conine to serve as trustee. Conine filed an

adversary proceeding pursuant to § 548 of the Code, seeking to

recover the $57,859.83 from Farmers as a transfer for which the

debtor's estate did not receive reasonably equivalent value.

      A trial was held, at the conclusion of which, the bankruptcy

judge ruled from the bench that the trustee was entitled to recover

$34,626.73 (check payable to Williams d/b/a Ark-La), which the

bankruptcy court found was an asset of the estate, but dismissed

the claim for the remaining $23,233.10 (CD proceeds), which the

court found was not.

      Farmers appealed the ruling to the extent that the trustee was

allowed to avoid the transfer, and the trustee cross appealed on

the amount that the estate had not been allowed to recover.                     The

district court affirmed the bankruptcy court.                  (The trustee does

not appeal from the adverse ruling on its cross appeal.)


                                          - 2 -
                                 II.

     Before us are two questions: (1) whether the $34,626.73 was an

asset of the debtor's estate; and (2) whether, even though the

parties stipulated that Williams was the alter ego of Ark-La, no

reasonably equivalent value could be said to have accrued to the

estate as a result of paying Williams' personal loans.

                                A.

     In support of its finding regarding the $34,626.72, the

district court noted several factors relied upon by the bankruptcy

court.    These factors included Williams' classification of the

funds as corporate monies for tax purposes, and the fact that

Farmers retained no control over the funds after Williams deposited

them in the debtor's account.   We review mixed questions of law and

fact in a bankruptcy appeal by subjecting the factual premises to

the clearly erroneous standard and the legal conclusions to de novo

review.   E.g., Matter of Clark Pipe and Supply Co., Inc., 893 F.2d
693, 697 (5th Cir. 1990).

     Applying these standards, we conclude that the support offered

for the factual aspects of the court's decision establishes that

they were not clearly erroneous, and that the legal conclusion that

followed from that premise, that the funds constituted an asset of

the debtor's estate, was not error.        See 11 U.S.C. § 541(a)

(establishing that estate comprised of all property in which debtor

has interest on date of filing, by whomever held or wherever

located); see also §§ 547 and 548 (affording trustee rights to




                                - 3 -
avoid certain transfers and defining funds so recovered as part of

debtor's estate).

                                       B.

       Farmers asserts that reasonably equivalent value should be

deemed to have accrued to the debtor's estate due to the alter ego

status of Williams and Ark-La.                While Farmers concedes that,

generally, transfers made solely to benefit a third party do not

result in the debtor's estate realizing reasonably equivalent

value, Farmers asserts also that, in this case, such value should

be deemed received because Williams and Ark-La "are so related or

situated that they share an `identity of interests,' because what

benefits one will, in such case, benefit the other to some degree".

In re Royal Crown Bottlers of North Alabama, Inc., 23 B.R. 28, 30

(Bkrtcy.N.D.Ala. 1982). In support of its position, the bank notes

that the parties stipulated that Williams was the alter ego of the

debtor.

       The   alter   ego   doctrine     has    been   recognized   under   the

Bankruptcy Code.      See, e.g. In re Royal Crown, 23 B.R. at 30.           It

provides courts with discretion to substitute the benefit to the

alter ego for the reasonable value to the debtor that is required

to shelter a transfer from a trustee seeking to recover it under §

548.    Mayo v. Pioneer Bank & Trust Company, 270 F.2d 823, 829-30

(5th Cir. 1959), cert. denied, 362 U.S. 962 (1960).            While we note

that the trustee stipulated the alter ego status of Williams, the

applicability of the doctrine does not automatically thwart the

trustee's effort to avoid a transfer.           Rather, as Mayo articulates


                                      - 4 -
clearly, the doctrine merely affords the court discretion to

utilize the exception to shelter the transfer.

     The district court noted that the bank had failed in the

bankruptcy court to prove any benefit which accrued to the debtor,

and, instead, relied solely on the alter ego doctrine.    Moreover,

the court found that application of the doctrine would prejudice

innocent third parties.    We cannot say that the court, having

stated a reasonable basis for declining to protect the bank by

applying the alter ego doctrine, abused its discretion.

                              III.

     For the foregoing reasons, the challenged portion of the

judgment is

                            AFFIRMED.




                              - 5 -